DETAILED ACTION
This office action is in response to the amendments filed on 10/7/2020.
Acknowledgement
The amendments filed on 10/7/2020, responding to the office action mailed 7/9/2020, has been entered. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-20.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 have been withdrawn and the application is allowable for the reasons set forth below. 
As noted in the application, the claimed invention of claim 1 requires a semiconductor structure, comprising: a substrate, wherein as viewed from a top-view the substrate comprises: a first sidewall extending along a first direction and defining a first side of a trench; one or more second sidewall extending along the first direction and defining a second side of the trench opposing the first side of the trench. 
The combination of Gogoi (US 2007/0026636) in view of Ayazi (US 2010/0176489) show most aspects of the present invention. However, the combination of references fail to show features of a plurality of third sidewalls coupled to the one or more second sidewalls and extending-away from the first sidewall in a second direction perpendicular to the first direction, wherein the plurality of third 
Furthermore, in regards to claim 8, the invention requires a semiconductor structure, comprising: a substrate comprising a semiconductor material, the substrate including: a first plurality of sidewalls defining a trench within the substrate, wherein the first plurality of sidewalls are disposed along a first path that extends in a first closed loop having a substantially square shape comprising four outer sides;  a second plurality of sidewalls defining the trench within the substrate, wherein the second plurality of sidewalls extend along opposing sides of the first closed loop.
The combination of Gogoi (US 2007/0026636) in view of Ayazi (US 2010/0176489) show most aspects of the present invention. However, the combination of references fail to show features of a third plurality of sidewalls protruding outward from the second plurality of sidewalls away from the first plurality of sidewalls and away from the second plurality of sidewall, wherein the second plurality of sidewalls define a plurality of releasing openings protruding outward from the trench.
Furthermore, in regards to claim 15, the invention requires a semiconductor structure, comprising a first semiconductor substrate; a dielectric material over the first semiconductor substrate; a second substrate over the dielectric material, wherein sidewalls of the second substrate define an opening.

The combination of Gogoi (US 2007/0026636) in view of Ayazi (US 2010/0176489) show most aspects of the present invention. However, the combination of references fail to show features of wherein as viewed from a top-view the opening has a shape comprising a first edge that extends along a substantially straight line, an opposing second edge that extends along a wave having a plurality of repeating segments, the substantially straight line continuously extends past multiple repeating segments of the plurality of repeating segments.
As a result, the examiner agrees with the applicant that this combination of references do not show the necessary limitations of the following:
In regards to claim 1; features of a plurality of third sidewalls coupled to the one or more second sidewalls and extending-away from the first sidewall in a second direction perpendicular to the first direction, wherein the plurality of third sidewalls protrude outward from the second side of the trench and define a plurality of parallel releasing openings that are separated along the first direction by the substrate; and wherein the first sidewall continuously extends in opposing directions past the plurality of parallel releasing openings
In regards to claim 8; features of a third plurality of sidewalls protruding outward from the second plurality of sidewalls away from the first plurality of sidewalls and away from the second plurality of sidewall, wherein the second plurality of sidewalls define a plurality of releasing openings protruding outward from the trench

In regards to claim 15; features of wherein as viewed from a top-view the opening has a shape comprising a first edge that extends along a substantially straight line, an opposing second edge that extends along a wave having a plurality of repeating segments, the substantially straight line continuously extends past multiple repeating segments of the plurality of repeating segments
Therefore, this application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on Monday-Friday (9am-5pm).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/Marcos D. Pizarro/           Primary Examiner, Art Unit 2814                                                                                                                                                                                             
/Q. B./
Examiner, Art Unit 2814